SUPREME COURT OF THE STATE OF NEW YORK
             Appellate Division, Fourth Judicial Department

1304
CA 11-00396
PRESENT: CENTRA, J.P., PERADOTTO, CARNI, LINDLEY, AND SCONIERS, JJ.


THOMAS JOHNSON, INC.,
PLAINTIFF-APPELLANT-RESPONDENT,

                      V                                           ORDER

THE STATE INSURANCE FUND,
DEFENDANT-RESPONDENT-APPELLANT.


SLIWA & LANE, BUFFALO (KEVIN A. LANE OF COUNSEL), FOR
PLAINTIFF-APPELLANT-RESPONDENT.

HERZFELD & RUBIN, P.C., NEW YORK CITY (DAVID B. HAMM OF COUNSEL), FOR
DEFENDANT-RESPONDENT-APPELLANT.

PHILLIPS LYTLE LLP, BUFFALO (WILLIAM D. CHRIST OF COUNSEL), FOR NON-
PARTY MOVANTS SEVENSON ENVIRONMENTAL SERVICES, INC. AND PHILLIPS
LYTLE, LLP.


     Appeal and cross appeal from an order of the Supreme Court,
Niagara County (Ralph A. Boniello, III, J.), entered April 20, 2010.
The order, inter alia, granted the motion of defendant for summary
judgment and denied the cross motion of plaintiff for summary
judgment.

     Now, upon reading and filing the stipulation discontinuing
appeals signed by the attorneys for the parties on September 13, 2011,

     It is hereby ORDERED that said appeal and cross appeal are
unanimously dismissed without costs upon stipulation.




Entered:    December 23, 2011                   Frances E. Cafarell
                                                Clerk of the Court